Exhibit 10.3

PROMISSORY NOTE

$15,000,000.00

January 23, 2020

 

FOR VALUE RECEIVED, the undersigned, RIVERBEND CROSSINGS III HOLDINGS LLC (the
“Nestle Borrower”) and RIVERBEND UPPER MACUNGIE PROPERTIES I LLC (the
“Ambassador Borrower”), each a Pennsylvania limited liability company
 (collectively, the Nestle Borrower and the Ambassador Borrower, jointly and
severally referred to herein as “Maker”), promise(s) to pay to the order of
STATE FARM LIFE INSURANCE COMPANY, an Illinois corporation, its successors or
assigns (“State Farm”), the principal sum of Fifteen Million and 00/100 Dollars
($15,000,000.00) (“Principal”), together with interest on the unpaid Principal
balance outstanding from the date of disbursement until paid at the rate of
three and forty-eight one-hundredths percent (3.48%)  per annum (the “Note
Rate”).  Interest shall be computed on the basis of a three hundred sixty (360)
day year having twelve, thirty-day months.

I. Payments.

A. On the date of disbursement, Maker shall pay interest only to State Farm for
the period from (and including) the date of disbursement to (and including)
January 31, 2020.  On March 1, 2020, and on the first day of each succeeding
month thereafter (a “Regular Payment Date”), to and including January 1, 2030,
Maker shall pay Principal and interest to State Farm in fixed monthly
installments of Seventy-Four Thousand Nine Hundred Thirty-Two and 74/100 Dollars
($74,932.74) each (a “Monthly Payment”).  Maker shall pay to State Farm a final
payment of all outstanding Principal and accrued and unpaid interest thereon on
February 1, 2030 (the “Maturity Date”).

B. All required payments are to be made to State Farm at One State Farm Plaza,
Bloomington, Illinois 61710-0001, Attention: Investment Accounting, D-3, or at
any other place State Farm shall designate in writing.

C. All Indebtedness (as defined in the Mortgages) is payable in lawful money of
the United States of America that is legal tender for public and private debts.

Capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Mortgages.

II. Events of Default.

A. It shall constitute an event of default (an “Event of Default”) of and under
this Promissory Note (this “Note”) if any of the following events shall occur:

1. Maker shall fail to pay any Monthly Payment when due under this Note.
However, Monthly Payments received by State Farm within ten (10) days of the
Regular Payment Date shall be considered made as required.  In the event the
Monthly Payment and the Late Charge (as defined below) are not received by State
Farm on or before the end of the calendar month in

 

 




which such Monthly Payment is due, the Default Rate (as defined below) shall
apply from the first day of the month in which such Monthly Payment was due;

2. Maker shall fail to perform or observe any of the other covenants, agreements
or conditions of this Note and such failure shall remain uncured for thirty (30)
days after notice to Maker of the occurrence of such failure (the “Grace
Period”); provided, however, that State Farm shall extend any applicable Grace
Period up to ninety (90) days if State Farm determines in good faith that: (i)
such default cannot reasonably be cured within such Grace Period but can be
cured within ninety (90) days; (ii) no lien or security interest created by the
Loan Documents shall be impaired prior to the anticipated completion of such
cure; and (iii) State Farm’s immediate exercise of any remedies provided in this
Note or by law is not necessary for the protection or preservation of the
Secured Property or State Farm’s security interest therein or lien thereon, and
Maker shall immediately commence and diligently pursue the cure of such
default.; or

3. An “Event of Default” (as defined in any of the Loan Documents) shall occur
under any of the other Loan Documents.

B. If any Monthly Payment payable under this Note is not paid on or before the
tenth (10th) day after the applicable Regular Payment Date, Maker shall pay to
State Farm an amount equal to the lesser of five percent (5%) of such unpaid
Monthly Payment or the maximum amount permitted by Applicable Law (as defined
below) to defray the expenses incurred by State Farm in handling and processing
the delinquent payment and to compensate State Farm for the loss of use of the
delinquent payment (the “Late Charge”).

C. While any Event of Default exists, the Note Rate shall be increased to the
lesser of eight and forty-eight one-hundredths percent (8.48%) per annum or the
maximum amount permitted by Applicable Law (the “Default Rate”).  The Default
Rate shall accrue from the date of the first occurrence of the Event of Default
to the date upon which the Event of Default is cured.  It is a condition
precedent to the cure of any Event of Default that Maker shall pay all Principal
and accrued interest required under this Note to the most current Regular
Payment Date, plus the difference between the interest on the unpaid Principal
balance calculated at the Default Rate and the interest on the unpaid Principal
balance calculated at the Note Rate from the date of the first occurrence of the
Event of Default to the date upon which the Event of Default is cured.  Interest
at the Default Rate shall continue to accrue on any judgment State Farm may
obtain against Maker on this Note or the  Mortgages until State Farm or its
successor or assign acquires record title to the Secured Property (as
hereinafter defined) or the judgment, interest thereon and costs have been paid
in full. 

D. Prior to an Event of Default, payments received by State Farm shall be
applied first to interest and the remainder to Principal.  After an Event of
Default, State Farm may, at its option, apply any payments or other amounts
received first to the payment of State Farm’s expenses incurred in accordance
with the provisions of the Loan Documents, then to interest, and the remainder
to Principal.

E. Upon an Event of Default, State Farm may, at its option and without further
notice, declare the Indebtedness, including the entire Principal balance,
together with all accrued and

-  2  -

 

 




unpaid interest thereon, to be immediately due and payable.  Failure to exercise
this option for a particular Event of Default shall not constitute a waiver of
the right to exercise same in case of any subsequent Event of Default.

III. Security.

This Note is secured by, among other Loan Documents (i) an Open-End Mortgage and
Security Agreement executed by the Nestle Borrower to and in favor of State Farm
of even date with this Note, (ii) an Open-End Mortgage and Security Agreement
executed by the Ambassador Borrower to and in favor of State Farm each effective
of even date with this Note (each, a  “Mortgage”, and collectively, the
“Mortgages”) which Mortgages encumber and constitute first liens upon and
security interests in certain real property and fixtures located in Lehigh
County, in the Commonwealth of Pennsylvania (the “State”) and certain other
property, rights and interests, all as more fully described in the Mortgages
(the “Secured Property”), (iii) an Assignment of Rents and Leases executed by
the Nestle Borrower to and in favor of State Farm effective of even date with
this Note, and (iv) an Assignment of Rents and Leases executed by Ambassador
Borrower to and in favor of State Farm effective of even date with this Note
(each, a  “Assignment of Rents and Leases”, and collectively, the “Assignments
of Rents and Leases”) in which Rents (as defined therein) and the Leases (as
defined therein) are absolutely and unconditionally assigned by each Maker to
State Farm.

IV. Prepayment.

A. This Note shall be closed to prepayment through and including the later to
occur of (i) February 1, 2025; or (ii) the date on which sixty (60) Monthly
Payments have been paid to State Farm.  Only thereafter, provided Maker first
gives State Farm written notice at least thirty (30) days but no more than sixty
(60) days before the date selected by Maker for prepayment, which date shall be
any business day selected by Maker (the “Prepayment Date”), Maker may prepay the
entire outstanding Principal on said Prepayment Date, provided that (i) all
other amounts outstanding under the Loan Documents are also paid, and (ii) the
amount prepaid is accompanied by a fee (the “Prepayment Fee”) equal to
the following:

1.  

(a) For a prepayment made between a date after which sixty (60) Monthly Payments
have been paid to State Farm and on the date which eighty forty (84) Monthly
Payments have been paid to State Farm the Prepayment Fee shall be the
"Reinvestment Yield" (as calculated below);

(b) For a prepayment made between a date after which eighty four (84) Monthly
Payments have been paid to State Farm and on the date which ninety six (96)
Monthly Payments have been paid to State Farm, the Prepayment Fee shall be equal
to two percent (2%) of the outstanding principal balance of the Promissory Note;

(c) For a prepayment made between a date after ninety six (96) Monthly Payments
have been paid to State Farm and on the date which one hundred eight (108)
Monthly Payments have been paid to State Farm, the Prepayment Fee shall be equal
to one percent (1%) of the outstanding principal balance of the Promissory Note;
or



-  3  -

 

 




2. If at the time of prepayment, the Reinvestment Yield (as defined below) is
less than the Note Rate, the Prepayment Fee shall be calculated by:

(a) Using the Reinvestment Yield corresponding to the payment frequency of this
Note, adding the present values of: (i) the scheduled Monthly Payments remaining
until the Maturity Date; plus (ii) the final Principal and accrued interest
payment due on the Maturity Date; and

(b) From the sum so obtained, subtracting the outstanding Principal balance of
this Note as of the Prepayment Date.  The remainder shall be the Prepayment Fee
(if such amount is greater than the amount determined by subsection 1 above).

As used herein, “Reinvestment Yield” means 50 basis points in excess of the
yield on United States Treasury Securities having the closest maturity (month
and year) to the Maturity Date.  Should more than one United States Treasury
Security be quoted as maturing on the Maturity Date, then the yield of the
United States Treasury Security quoted closest to par will be used in the
calculation.

The Prepayment Fee shall be calculated two (2) business days before the
Prepayment Date. Failure to prepay on the Prepayment Date shall be considered a
waiver by Maker of the present right to prepay.

B. If State Farm declares the entire Indebtedness to be immediately due and
payable, Maker agrees that the Prepayment Fee, calculated as if the Prepayment
Date were the date of acceleration, shall apply.  No Prepayment Fee will be
charged in the event the Loan is prepaid in whole or in part by the application
of insurance or condemnation proceeds as required by the Loan Documents.

C. No Prepayment Fee shall be payable after one hundred eight (108) Monthly
Payments have been made on this Note or February 1, 2029, whichever comes later
in time.

V. Limitation of Liability.

In consideration of the security provided by Maker to State Farm for repayment
of the Indebtedness, including, without limitation, the liens on and security
interests in the Secured Property granted pursuant to the Mortgages and the
assignment of the Rents and Leases made pursuant to the Assignments of Rents and
Leases, upon the occurrence of an Event of Default under a Mortgage or under any
of the other Loan Documents, State Farm agrees that it shall not, except as
otherwise set forth in this Section, seek to enforce, nor shall State Farm be
entitled to enforce, any deficiency or monetary judgment against Maker,
Guarantor (as defined below), any shareholder or other affiliate or subsidiary
of Guarantor or Maker, any partner of Maker, any member of Maker, any
shareholder of Maker or any beneficiary of Maker (individually, an “Exculpated
Party”, and collectively, the “Exculpated Parties”), personally, and shall not
levy or execute judgment upon any property of the Exculpated Parties, other than
the Secured Property; it being expressly agreed, acknowledged and understood,
however, that the foregoing limitation of the liability of an Exculpated Party
shall not apply to the extent that such Exculpated Party is, pursuant to the
further terms hereof, liable for any Losses (as defined below) and nothing
contained herein shall in any manner or way release, affect or impair:



-  4  -

 

 




(a) The existence of the Indebtedness and Obligations created in and evidenced
by the Loan Documents;

(b) The enforceability of the liens, security interests and assignments created
in and granted by the Loan Documents against the Secured Property;

(c) The enforceability of the Environmental Indemnification Agreement, the
Master Lease (as defined in the Mortgages)  and any Guaranty given to State
Farm;

(d) The right of State Farm to recover from Maker and any Guarantor (as defined
below) all Indebtedness, including Principal, interest and other amounts
outstanding under the Loan Documents, following (i) a Transfer of all or any
portion of the Secured Property or a Transfer of fifty percent (50%) or more of
the interests in the entity (or entities) comprising Maker, each without the
prior written consent of State Farm or in violation of Section 3.11 of the
Mortgages; and/or (ii) the occurrence of any of the bankruptcy-related Events of
Default under Sections 4.1(i)(C), 4.1(j), 4.1(k) (solely with respect to
authorizing the action set forth in Section 4.1(i)(C)) or 4.1(l) of the
Mortgages; or

(e) The right of State Farm to recover from Maker and Griffin Industrial Realty,
Inc. (whether one or more, the “Guarantor”) (Maker and Guarantor are sometimes
hereafter individually called a “Liable Party” and collectively called the
“Liable Parties”), who shall be jointly and severally liable for all Losses
incurred by State Farm arising from the following:

(i) The failure to apply any Rents received by any of the Exculpated Parties or
Liable Parties at any time after an Event of Default (all such Rents received
during such period being herein called “Recoverable Rents”) to (A) the payment
of any amount due under the Loan Documents, including, without limitation, the
Indebtedness; (B) the payment of all operating expenses of the Secured Property;
or (C) the performance of any Obligations required under the Loan Documents;
provided, however, the Liable Parties shall not be liable to State Farm under
this subsection (i) for any Recoverable Rents in excess of the Recoverable Rents
applied to the payment of the amounts and the performance of the obligations set
forth in (A), (B) and (C) above;

(ii) The misapplication or misappropriation of any tenant security deposits,
advance or prepaid Rents, cancellation or termination fees or other similar sums
paid to or held by Maker, any affiliate of Maker or any other Person (other than
State Farm) in connection with the operation of the Secured Property in
violation of the Loan Documents or any Leases affecting the Secured Property;

(iii) The willful or wanton act or omission on the part of any of the Exculpated
Parties or Liable Parties resulting in the damage to or destruction of all or
any portion of the Secured Property, including, without limitation, waste or any
act of arson or malicious destruction by any of the Exculpated Parties or Liable
Parties;

(iv) The failure to maintain insurance as required by the Loan Documents or any
Leases affecting the Secured Property or the failure to timely pay insurance

-  5  -

 

 




premiums, real estate taxes, regular or special assessments or utility charges
affecting the Secured Property;

(v) The failure of the Exculpated Parties or Liable Parties to deliver to State
Farm any Proceeds received by any of them relating to the Secured Property, or
to use such Proceeds for Restoration of the Secured Property in accordance with
the terms of the Loan Documents;

(vi) Any fraud or willful misrepresentation of a material fact by any of the
Exculpated Parties or Liable Parties in any document executed or presented to
State Farm in connection with the Loan; or

(vii) The failure on the part of any of the Exculpated Parties or Liable Parties
to comply with the provisions of the Environmental Indemnification Agreement.
Notwithstanding anything contained herein to the contrary, the indemnification
obligations under this subsection (vii) shall not apply to any costs incurred by
or imposed upon State Farm which arise solely as a consequence of a condition
coming into existence on the Secured Property subsequent to the time of both
State Farm taking title to the Secured Property by foreclosure or deed in lieu
of foreclosure and State Farm taking physical possession of the Secured
Property, unless such costs are incurred in connection with an event or events
related to a condition existing at the Secured Property prior to or at the time
of transfer of title and physical possession of the Secured Property to State
Farm; provided, however, Maker shall bear the burden of proof that such event or
events: (A) occurred subsequent to the transfer of title and physical possession
to State Farm; and (B) did not occur as a result of any action of any of the
Exculpated Parties or Liable Parties.

As used herein, “Losses” means any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, costs, fines, penalties, charges, fees, expenses
(including, without limitation, reasonable legal fees and expenses and other
costs of defense and internal administrative fees assessed by State Farm),
judgments, awards or amounts paid in settlement of whatever kind or nature.

VI. Non-Usurious Loan.

A. It is the intention of Maker and State Farm that this Note and all other Loan
Documents shall comply with any Applicable Law.  To that end, the parties
stipulate and agree that none of the terms and provisions of this Note or the
Loan Documents shall ever be construed to create a contract that violates any
Applicable Law or exceeds the limits imposed or provided by law for the use or
detention of money or for forbearance in seeking its collection.

B. In the event that interest paid or received under this Note or the other Loan
Documents shall result, because of any reduction of Principal or any other
reason, in an effective rate of interest which for any period is in excess of
applicable usury limits, such excess interest for the period in question shall,
at State Farm’s option, be refunded to Maker or be applied upon the outstanding
Principal without a Prepayment Fee.

C. As used herein, “Applicable Law” means any federal or state statute or other
law, including, but not limited to, the applicable usury laws of the State or
the United States (whichever

-  6  -

 

 




allows the greater rate of interest), as such Applicable Law now exists, is
amended or is enacted during the term of this Note.

D. Maker represents and agrees that the Indebtedness evidenced by this Note
constitutes a commercial business loan.

VII. State Farm’s Attorneys’ Fees.

Should the Indebtedness evidenced by this Note or any part thereof be: (i)
collected at law or in equity or through any legal, bankruptcy, receivership,
probate or other court proceedings; (ii) placed in the hands of attorneys for
collection after the occurrence of an Event of Default; or (iii) the subject of
any court proceeding involving the lien of the Mortgages or its priority, Maker
shall pay to State Farm, in addition to the Principal and interest due and
payable hereunder and all other Indebtedness due pursuant to the terms of the
Loan Documents, reasonable attorneys’ and paralegals’ fees and collection costs,
including those incurred by State Farm on any appeal.

VIII. Maker’s Waivers.

Maker (on behalf of itself and every person or entity at any time liable for the
payment of the Indebtedness) hereby waives presentment for payment, demand and
notice of demand, dishonor and notice of dishonor, protest and notice of
protest, nonpayment and notice of nonpayment of this Note, and all other notices
and demands, including without limitation, notice of intention to accelerate the
maturity of this Note, notice of acceleration of the maturity of this Note,
diligence in collection and the bringing of suit against any other party, and
hereby further agrees to all renewals, extensions, modifications, partial
payments, releases or substitutions of security, in whole or in part, with or
without notice, whether before or after maturity.

IX. Payment of Taxes and Fees.

Maker agrees to pay all costs, expenses, fees and taxes (other than income taxes
payable by State Farm arising from repayment of the Indebtedness) on or with
respect to the execution, delivery, recordation, existence or possession of this
Note, the Mortgages and other Loan Documents, including, without limitation, all
recording fees and any documentary stamp tax or intangible personal property tax
now or hereafter required by Applicable Law to be affixed or paid with respect
to this Note, the Mortgages or the other Loan Documents.

X. Waiver of Trial by Jury.

Maker hereby waives, to the fullest extent permitted by Applicable Law, the
right to trial by jury in any action, proceeding or counterclaim filed by any
party, whether in contract, tort or otherwise relating directly or indirectly to
this Note or any acts or omissions of Maker in connection therewith or
contemplated thereby.

XI. Releases.

State Farm may, without notice, and without regard to the consideration, if any,
given or paid therefor, release or substitute any part of the Secured Property
given as security for the repayment of the Indebtedness without releasing any
other property given as security for the

-  7  -

 

 




Indebtedness, or may release any party liable for the payment of the
Indebtedness without releasing any other party liable for the Indebtedness, or
may agree with any party liable for the Indebtedness to extend the time for
payment of any part or all of the Indebtedness without releasing any party
liable for the Indebtedness.  Any failure of State Farm to exercise any right
granted herein, in the Mortgages or the other Loan Documents shall not
constitute a waiver of such right or preclude the subsequent exercise thereof.

XII. Governing Law.

This Note and the rights, duties, obligations and liabilities of the parties
hereunder and/or arising from or relating in any way to the Indebtedness or the
Loan shall be governed by and construed for all purposes under the law of the
State.

XIII. Remedies Cumulative. 

The remedies of State Farm provided herein and in the other Loan Documents shall
be in addition to, and not in limitation of, such other remedies as State Farm
may have under applicable statutes or laws.   All of such remedies shall be
cumulative and concurrent, and may be pursued singularly, successively or
together at the sole discretion of State Farm, and may be exercised as often as
occasion therefor shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof.

XIV. Confession of Judgment. 

MAKER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR ATTORNEYS OR
THE PROTHONOTARY OR CLERK OF ANY COURT OF RECORD IN THE COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE, TO APPEAR FOR MAKER IN ANY SUCH COURT IN AN
APPROPRIATE ACTION THERE BROUGHT OR TO BE BROUGHT AGAINST MAKER AT THE SUIT OF
STATE FARM ON THIS NOTE, AND THEREIN TO CONFESS JUDGMENT AGAINST MAKER FOR ALL
SUMS DUE FROM MAKER TOGETHER WITH COSTS OF SUIT AND AN ATTORNEY’S FEE FOR
COLLECTION EQUAL TO $25,000.00; AND FOR SO DOING THIS NOTE OR A COPY HEREOF
VERIFIED BY AFFIDAVIT SHALL BE A SUFFICIENT WARRANT.   THIS WARRANT OF ATTORNEY
SHALL BE EFFECTIVE ONLY AFTER AN EVENT OF DEFAULT, BUT SHALL NOT BE EXHAUSTED BY
ANY EXERCISE THEREOF.

MAKER HEREBY RELEASES STATE FARM AND SAID ATTORNEY OR ATTORNEYS FROM ALL
PROCEDURAL ERRORS, DEFECTS AND IMPERFECTIONS WHATSOEVER IN ENTERING JUDGMENT BY
CONFESSION AS AFORESAID OR IN ISSUING ANY PROCESS OR INSTITUTING ANY PROCEEDINGS
RELATING THERETO AND HEREBY WAIVES ALL BENEFIT THAT MIGHT ACCRUE TO MAKER BY
VIRTUE OF ANY PRESENT OR FUTURE LAWS EXEMPTING THE PREMISES, AND ANY OTHER
COLLATERAL FOR THIS NOTE, OR ANY PART OF THE PROCEEDS ARISING FROM ANY SALE OF
ANY SUCH PROPERTY, FROM ATTACHMENT, LEVY OR SALE UNDER EXECUTION, OR PROVIDING
FOR ANY STAY OF EXECUTION, EXEMPTION FROM CIVIL PROCESS

-  8  -

 

 




OR EXTENSION OF TIME AND AGREES THAT SUCH PROPERTY MAY BE SOLD TO SATISFY ANY
JUDGMENT ENTERED ON THIS NOTE OR THE MORTGAGES, IN WHOLE OR IN PART AND IN ANY
ORDER AS MAY BE DESIRED BY STATE FARM.

MAKER CONFIRMS TO STATE FARM THAT (I) MAKER IS A BUSINESS ENTITY AND THAT ITS
PRINCIPALS ARE KNOWLEDGEABLE IN BUSINESS MATTERS; (II) THE TERMS OF THIS NOTE,
INCLUDING THE FOREGOING WARRANT OF ATTORNEY TO CONFESS JUDGMENT, HAVE BEEN
NEGOTIATED AND AGREED UPON IN A COMMERCIAL CONTEXT; AND (III) IT HAS FULLY
REVIEWED THE AFORESAID WARRANT OF ATTORNEY TO CONFESS JUDGMENT WITH ITS OWN
COUNSEL AND IS KNOWINGLY AND VOLUNTARILY WAIVING CERTAIN RIGHTS IT WOULD
OTHERWISE POSSESS, INCLUDING BUT NOT LIMITED TO, THE RIGHT TO ANY NOTICE OR A
HEARING PRIOR TO THE ENTRY OF JUDGMENT BY STATE FARM PURSUANT TO THE AFORESAID
WARRANT OF ATTORNEY.

XV.Joint and Several Liability.

 

If Maker consists of more than one entity, the word “Maker” shall mean each of
them, and their liability shall be joint and several.

 

 

[Remainder of This Page Left Intentionally Blank]





-  9  -

 

 




IN WITNESS WHEREOF, Maker has executed this Note as of the day and year first
above written.

MAKER:

 

 

 

 

 

Nestle Borrower:

 

 

 

RIVERBEND CROSSINGS III HOLDINGS LLC

 

By: Riverbend Lehigh Valley Holdings I

LLC, its sole member

By: Griffin Industrial, LLC, its sole member

 

By: /s/Anthony Galici

Name: Anthony Galici

Title: Vice President

 

Ambassador Borrower:

 

 

 

RIVERBEND UPPER MACUNGIE PROPERTIES I LLC

 

By: Riverbend Lehigh Valley Holdings IV

LLC, its sole member

By: Griffin Industrial, LLC, its sole member

 

By: /s/Anthony Galici

Name: Anthony Galici

Title: Vice President

 

Maker’s Address:

 

Nestle Borrower

Riverbend Crossings III Holdings LLC

c/o Griffin Industrial Realty, Inc.

204 West Newberry Road

Bloomfield, CT 06002

 

Ambassador Borrower

Riverbend Upper Macungie Properties I LLC

c/o Griffin Industrial Realty, Inc.

204 West Newberry Road

Bloomfield, CT 06002

 

-  10  -

 

 

